EXHIBIT 10.8

FORM OF AMENDED AND RESTATED CLASS [2, 3, 4] DISTRIBUTION PLAN

 

I.    Investment Company:    Franklin Templeton Variable Insurance Products
Trust II.    Funds:    [Name of Fund (s)]

Preamble to Amended and Restated Class [2, 3, 4] Distribution Plan

FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (the “Trust”) is an
open-end management investment company organized as a Delaware statutory trust,
which offers the shares of beneficial interest of its series named above (each,
a “Fund”) to certain: (i) life insurance companies (“Insurance Companies”), for
allocation to certain of their separate accounts established for the purpose of
funding variable annuity contracts and variable life insurance policies
(collectively, “Variable Contracts”); and (ii) funds of funds and other
permitted investors.

The following Amended and Restated Distribution Plan (the “Amended Plan”) has
been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as
amended (the “1940 Act”), by the Trust for the use of the Class [2, 3, 4] shares
of each Fund, which amends and restates the prior Distribution Plan (which,
together with the Amended Plan, are referred to as the “Plan”) which took effect
as to a Fund on the date the Class [2, 3, 4] shares of such Fund were first
offered for sale (the “Effective Date of the Plan”). The Plan has been approved
by a majority of the Board of Trustees of the Trust (the “Board”), including a
majority of the Board members who are not interested persons (as defined in the
1940 Act) of the Trust and who have no direct or indirect financial interest in
the operation of the Plan or in any agreements related to the Plan (the
“Independent Trustees”), cast in person at a meeting called for the purpose of
voting on such Plan.

The Board’s approval included a determination that in the exercise of their
reasonable business judgment and in light of their fiduciary duties, there is a
reasonable likelihood that the Plan will benefit each Fund and its Class [2, 3,
4] shareholders.

Amended and Restated Distribution Plan

1. The Trust, on behalf of each Fund, shall pay Franklin/Templeton Distributors,
Inc. (“Distributors”), the Insurance Companies or others (subject to the
limitations described below) for the promotion and distribution of the Class [2,
3, 4] shares or Variable Contracts offering Class [2, 3, 4] shares of the Fund,
as well as for shareholder services provided to existing Class [2, 3, 4]
shareholders of the Fund or owners of Variable Contracts offering Class [2, 3,
4] shares. Distribution expenses may include, but are not limited to, the
printing of prospectuses and reports used for sales purposes; preparing and
distributing sales literature (and any related expenses); advertisements;
education of Variable Contract owners or dealers and their representatives;
payments to certain dealers who participate in the offering of variable
insurance products that invest in the Fund, including business planning
assistance, advertising, educating dealer personnel about the Fund and
shareholder financial planning needs, placement on the dealer’s list of offered
funds, and access to sales meetings, sales representatives and management
representatives of the dealer; and other distribution-related expenses.
Shareholder service expenses may include, but are not limited to, payments made
to Insurance Companies, dealers or others that are, among other things, service
fees as defined under NASD rules, or for furnishing personal services or such
other enhanced services a Fund shareholder or a Variable Contract owner may
require, or maintaining customer accounts and records. Agreements for the
payment of fees to the Insurance Companies or others shall be in a form that has
been approved from time to time by the Board, including the Independent
Trustees.

 

1



--------------------------------------------------------------------------------

2. The maximum amount that may be paid by each Fund shall be [0.35]% per annum
of the average daily net assets represented by such Fund’s Class [2, 3, 4]
shares. These payments shall be made quarterly by each Fund to Distributors, the
Insurance Companies or others. Expenses in excess of these maximum annual rates
that otherwise qualify for payment shall not be carried forward into successive
annual periods.

3. In no event shall the aggregate payments deemed to be made pursuant to the
Plan exceed the amount permitted to be paid pursuant to the Rules of Conduct of
the National Association of Securities Dealers, Inc., or any successors thereto.

4. Distributors shall furnish to the Board for its review, on a quarterly basis,
a written report of the monies paid to it, to the Insurance Companies and to
others under the Plan, including the purposes thereof, and shall furnish the
Board with such other information as the Board may reasonably request in
connection with the payments made under the Plan in order to enable the Board to
make an informed determination of whether the Plan should be continued.

5. The Plan, and any agreements related to the Plan, shall continue in effect
for a period of more than one year with respect to a Fund only so long as such
continuance is specifically approved for the Fund at least annually by a vote of
the Board, including the Independent Trustees, cast in person at a meeting
called for the purpose of voting on the Plan and any related agreements.

6. The Plan may be terminated with respect to the Class [2, 3, 4] shares of a
Fund at any time by vote of a majority of the Independent Trustees or by vote of
a majority of the outstanding Class [2, 3, 4] shares of such Fund, as and to the
extent required by the 1940 Act and the rules thereunder, including Rule
18f-3(a)(3).

7. Any agreement related to this Plan:

 

  (a) may be terminated with respect to the Class [2, 3, 4] shares of a Fund at
any time, without the payment of any penalty, by vote of a majority of the
Independent Trustees or by vote of a majority of the outstanding Class [2, 3, 4]
shares of such Fund on not more than sixty (60) days’ written notice to any
other party to the agreement; and

 

  (b) will automatically terminate in the event of its assignment (as defined in
the 1940 Act).

8. The Plan for a Fund may not be amended for such Fund to increase materially
the amount to be spent for distribution by the Fund pursuant to Paragraph 2
hereof without approval by a majority of such Fund’s outstanding Class [2, 3, 4]
shares (as and to the extent required by the 1940 Act and the rules thereunder,
including Rule 18f-3(a)(3)).

9. All material amendments to the Plan for any Fund shall be approved for such
Fund by a vote of the Board and of the Independent Trustees, cast in person at a
meeting called for the purpose of voting on the Plan.

 

2



--------------------------------------------------------------------------------

10. So long as the Plan is in effect, the Board shall satisfy the fund
governance standards included in Rule 0-1(a)(7) under the 1940 Act, including
that the selection and nomination of the Trust’s trustees that are not
interested persons of the Trust (as defined in the 1940 Act) shall be committed
to the discretion of such Trustees who are not interested persons of the Trust.

The Plan and the terms and provisions thereof are hereby accepted and agreed to
by the Trust, on behalf of each of the Funds, respectively, and Distributors as
evidenced by their execution hereof.

 

FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST

By:  

 

  [                                       
                                            ] Title:  
[                                       
                                            ] FRANKLIN/TEMPLETON DISTRIBUTORS,
INC. By:  

 

  [                                       
                                            ] Title:  
[                                       
                                            ]

Date:

                      

 

3